                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    THOMAS HEATON SPITTERS,                              Case No.19-cv-02863-JSC
                                                       Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                v.
                                   9
                                                                                             Re: Dkt. No. 5
                                  10    CENTRAL EUROPEAN STUDIES,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed this civil action on May 23, 2019 with an application to proceed in forma

                                  14   pauperis. (Dkt. No. 3.) The in forma pauperis application, however, was incomplete and failed to

                                  15   include any financial information. The Court therefore denied the application to proceed in forma

                                  16   pauperis and ordered Plaintiff to submit a renewed application or the filing fee by June 20, 2019.

                                  17   (Dkt. No. 5.) To date, Plaintiff has done neither. Accordingly, Plaintiff is ORDERED TO SHOW

                                  18   CAUSE in writing by July 11, 2019 as to why this action should not be dismissed for failure to

                                  19   prosecute. See Fed. R. Civ. P. 41(b). Plaintiff’s response to the Order to Show Cause shall be

                                  20   accompanied by either a renewed application to proceed in forma pauperis or the filing fee. If

                                  21   Plaintiff fails to comply with this Order, the Court will reassign this action to a district judge and

                                  22   recommend that the action be dismissed for failure to prosecute.

                                  23          IT IS SO ORDERED.

                                  24   Dated: June 27, 2019

                                  25

                                  26
                                                                                                      JACQUELINE SCOTT CORLEY
                                  27                                                                  United States Magistrate Judge
                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        THOMAS HEATON SPITTERS,
                                   7                                                        Case No. 19-cv-02863-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        CENTRAL EUROPEAN STUDIES,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on June 27, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Thomas Heaton Spitters
                                       P.O. Box 1370
                                  20   Santa Clara, CA 95052
                                  21

                                  22
                                       Dated: June 27, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          2
